Citation Nr: 1443751	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-18 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Propriety of initial evaluations assigned to an original award of service connection for posttraumatic stress disorder (PTSD) with depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1969 to April 1973, and from December 1990 to April 1991.  He also served in the National Guard from 1980 to 1998, which included periods of active duty training and inactive duty training.  This current matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri granted service connection and a 30 percent evaluation for PTSD with depression, effective September 21, 2007 (i.e., the date of the Veteran's original claim for VA compensation for this psychiatric disorder).  The Veteran timely appealed the initial evaluation assigned.  The Lincoln, Nebraska, VA Regional Office (RO) is now the agency of original jurisdiction (AOJ) over the current appeal.

During the course of this appeal, the Board remanded the case to the RO in July 2012 for additional evidentiary and procedural development.  Thereafter, in a rating decision/supplemental statement of the case (SSOC) dated in January 2013, the Veteran was assigned a 50 percent evaluation for PTSD and depression, effective November 8, 2012.  The case was then returned to the Board in early March 2013.


FINDING OF FACT

In March 2013, after the case was returned to the Board's custody, but prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran and his representative expressing satisfaction with the increased rating assigned to the Veteran's PTSD and depression by the January 2013 rating decision and requesting a withdrawal of his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, this appeal was forwarded to the custody of the Board in early March 2013.  The record indicates that, also in March 2013, the Board received correspondence from the appellant and his representative from the St. Louis, Missouri office of Disabled American Veterans (DAV) stating that the Veteran desired to withdraw his appeal for a higher initial evaluation for PTSD and depression, expressing satisfaction with the 50 percent evaluation assigned by the January 2013 rating decision that was promulgated during the pendency of this appeal.  The cover letter from the Veteran's representative, dated in February 2013 and received by the Board in March 2013, reads, in pertinent part, as follows:

In response to the Department of Veteran's Affairs SSOC letter dated January 18, 2013 veteran is satisfied with the grant of an increased evaluation for service connected post traumatic stress disorder.

The actual signed letter from the Veteran/appellant himself, dated in February 2013 and received by the Board in March 2013, reads, in pertinent part, as follows:

In response to the SSOC dated January 18, 2013, I am satisfied with the decision indicating that my condition of PTSD is increased from 30 to 50 percent.  Please except [sic] this as my intentions to notify the BVA I am satisfied with the decision and no further process of an appeal is necessary[.]

The Board deems the above correspondence received in March 2013 as being sufficient in its language and expressed intent to constitute a request from the appellant for a withdrawal of his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

The Board notes at this juncture that it received correspondence from DAV's office in Washington, D.C., which was dated in September 2014, in which the representative presented broad and general statements to the effect that the Veteran should be granted a higher rating for his award of VA compensation for PTSD and depression.  The writer of the September 2014 DAV statement from Washington, D.C., is not the same person as the one who wrote the February 2013 DAV cover letter accompanying the Veteran's express withdrawal of his appeal.  Upon reading the language of the September 2014 DAV statement, it is apparent to the Board that the writer did not personally consult with the Veteran before issuing the statement, and it therefore seems to have been written and dispatched in error.  In any case, the September 2014 correspondence does not somehow revoke or otherwise negate the prior withdrawal of the current appeal, which was received by the Board in March 2013.  This appeal having been duly and properly withdrawn by the appellant after the case was forwarded to the Board, but prior to the promulgation of a decision in the appeal, cannot thereafter be reinstated into active appellate status by subsequent correspondence received by the Board well over one year later.  See 38 C.F.R. § 20.204 (2013).  


ORDER

The appeal of the claim regarding the propriety of the initial evaluations assigned to an original award of service connection for PTSD and depression is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


